Exhibit 10.1



 

AMENDMENT NO. 1 TO CREDIT AGREEMENT



AMENDMENT NO. 1 TO CREDIT AGREEMENT

(this "Amendment"), dated as of November 28, 2011, by and among SEITEL, INC., a
Delaware corporation ("Parent" or "U.S. Borrower"), Olympic Seismic Ltd., a
corporation incorporated under the laws of the Province of Alberta ("Canadian
Borrower" and together by the U.S. Borrower, each individually a "Borrower" and
collectively, the "Borrowers"), the lenders identified on the signature pages
hereto (together with their respective successor and assigns, each individually
a "Lender" and collectively, the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as agent for the U.S. Lenders (in such
capacity, together with its successors and assigns in such capacity, "U.S.
Agent"), and WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, a corporation
incorporated under the laws of Ontario, as agent for the Canadian Lenders (in
such capacity, together with its successors and assigns in such capacity,
"Canadian Agent" and together with the U.S. Agent, each individual a "Agent" and
collectively, the "Agents"), and is made with reference to that certain Credit
Agreement, dated as of May 25, 2011 (the "Credit Agreement"), by and among the
Borrowers, the Lenders and the Agents. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.



RECITALS

WHEREAS

, Agent, Lenders and Borrowers have entered into financing arrangements pursuant
to which Lenders (or Agent on behalf of Lenders) have made and provided and may
hereafter make and provide loans, advances and other financial accommodations to
Borrowers as set forth in the Credit Agreement and the other agreements,
documents and instruments referred to therein or any time executed and/or
delivered in connection therewith or related thereto; and



WHEREAS,

the Borrowers have requested that Agent and Lenders make certain amendments to
the Credit Agreement, and Agent and Lenders are willing to make such amendments,
subject to the terms and conditions set forth herein;



WHEREAS

, by this Amendment, Borrowers, Agents and Lenders desire and intend to evidence
such amendments;



NOW, THEREFORE,

in consideration of the foregoing, and the respective agreements and covenants
contained herein, the parties hereto agree as follows:



AMENDMENTS TO THE CREDIT AGREEMENT

Amendments to Section 6.7 - Prepayments and Amendments

Section 6.7(a) of the Credit Agreement is hereby amended by amending and
restating clauses (iii) and (iv) in their entirety as follows:

"(iii) prepay, redeem, defease, purchase, or otherwise acquire any New High
Yield Notes other than prepayment of up to 10% of the outstanding principal
amount of the New High Yield Notes, plus any prepayment premium, per annum, so
long as at the time of any payment thereof (A) no Event of Default shall have
occurred and be continuing or would result after giving effect to such
prepayment, (B) Parent and its Subsidiaries are in pro forma compliance with the
provisions of Article VII, (C) Parent and its Subsidiaries have pro forma Excess
Availability of at least $25,000,000, and (D) no more than $30,000,000 of the
Existing High Yield Notes (other than as contemplated by subclause 6.7(iv)(A))in
the aggregate have been prepaid or purchased pursuant to Section 6.7(a)(iv)
prior to a High Yield Notes Refinancing,"

"(iv) prepay, redeem, defease, purchase, or otherwise acquire any Existing High
Yield Notes (A) other than prepayment of the Existing High Yield Notes with the
proceeds of the Equity Investment and (B) other than purchases of up to 10% of
the outstanding principal amounts of the Existing High Yield Notes per annum at
a price below par, so long as at the time of any purchase thereof (v) No Event
of Default shall have occurred and be continuing or would result after giving
effect to such purchase, (w) no U.S Advances or Canadian Advances are
outstanding or would result after giving effect to such purchase, (x) Parent and
its Subsidiaries have Excess Availability of at least $25,000,000 for the entire
thirty (30) day period both immediately preceding and succeeding (on a pro forma
basis) the date of the purchase, (y) the Fixed Charge Coverage Ratio shall not
be less than 1.00 to 1.00 for the four (4) fiscal quarters immediately preceding
the date of the purchase and (z) no more than $30,000,000 of the Existing High
Yield Notes (other than as contemplated by subclause (A) hereof) in the
aggregate have been prepaid or purchased pursuant to this Section 6.7(a)(iv)
prior to a High Yield Notes Refinancing, or"

CONDITIONS PRECEDENT

This Amendment shall become effective on the first date upon which each of the
following conditions precedent has been satisfied in a manner satisfactory to
Agents: (i) Agents shall have received this Amendment, duly authorized, executed
and delivered by Borrowers, Agents and Required Lenders (such date being the
"Amendment No. 1 Effective Date") and (ii) on the date of this Amendment and
after giving effect hereto, no default or Event of Default shall exist or shall
have occurred and be continuing.

COMPANY'S REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to the Lender Group the following
(which shall survive execution and delivery of this Amendment), the truth and
accuracy of which representations and warranties are a continuing condition of
the making of U.S Advances and Canadian Advances and providing Letters of Credit
to Borrowers:

Due Organization

. Each Loan Party (a) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization (b) is qualified to do business
in any state or province where the failure to be so qualified could reasonably
be expected to result in a Material Adverse Change, and (c) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into this Amendment
and to carry out the transactions contemplated hereby (the "
Amended Credit Agreement
").



Binding Obligations
. This Amendment, when duly executed and delivered by each Loan Party that is a
party thereto, will be the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors' rights generally.

Due Authorization; No Conflict

.



 i.  As to each Loan Party, the execution, delivery and performance by such Loan
     Party of this Amendment to which it is a party have been duly authorized by
     all necessary action on the part of such Loan Party.
 ii. As to each Loan Party, the execution, delivery, and performance by such
     Loan Party of this Amendment do not and will not (i) violate any material
     provision of federal, state, provincial or local law or regulation
     applicable to any Loan Party or its Subsidiaries, the Governing Documents
     of and Loan Party or its Subsidiaries, or any order, judgment, or decree of
     any court or other Governmental Authority binding on and Loan Party or its
     Subsidiaries, (ii) conflict with, result in a breach of, or constitute
     (with due notice or lapse of time or both) a default under any Material
     Contract of any Loan Party or its Subsidiaries except to the extent that
     any such conflict, breach or default could not individually or in the
     aggregate reasonably be expected to have a Material Adverse Change,
     (iii) result in or require the creation or imposition of any Lien of any
     nature whatsoever upon any assets of any Loan Party, other than Permitted
     Liens, or (iv) require any approval of any Loan Party's interestholders or
     any approval or consent of any Person under any Material Contract of any
     Loan Party, other than consents or approvals that have been obtained and
     that are still in force and effect and except, in the case of Material
     Contracts, for consents or approvals, the failure to obtain could not
     individually or in the aggregate reasonably be expected to cause a Material
     Adverse Change.

Governmental Consents

. The execution, delivery, and performance by each Loan Party of this Amendment
to which such Loan Party is a party and the consummation of the transactions
contemplated hereby do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agents for filing or recordation.



Incorporation of Representations and Warranties From Credit Agreement

. The representations and warranties of the Loan Parties contained in the Credit
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the Amendment No. 1
Effective Date as though made on and as the date hereof (except to the extent
such representations and warranties specifically relate to an earlier date).



No Default.

No event has occurred and is continuing or will result from the consummation of
the transactions contemplated by this Amendment that would constitute a Default
or an Event of Default.



MISCELLANEOUS
 A. Effect of this Amendment.
    

On and after the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the "Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement.

Except as expressly amended pursuant hereto, no other changes, waiver or
modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified and confirmed by
all parties hereto as of the date hereof. To the extent that any provision of
the Credit Agreement or any of the other Loan Documents are inconsistent with
the provisions of this Amendment, the provisions of this Amendment shall
control.

Further Assurances

. The Loan Parties shall execute and deliver such additional documents and take
such additional action as may be reasonably requested by either Agent, as
applicable, to effectuate the provisions and purposes hereof.



Governing Law.

The validity of this Amendment, the construction, interpretation and enforcement
hereof, and the rights of the parties hereto with respect to all matters arising
hereunder or related thereto shall be determined under, governed by, and
construed in accordance with the laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.



Binding Effect

. This Amendment shall bind and inure to the benefit of the respective
successors and assigns of each of the parties hereto.



Counterparts; Electronic Execution

. This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Amendment by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.



IN WITNESS WHEREOF,

the parties hereto have caused this Amendment to be duly executed and delivered
by their respective officers thereunto duly authorized as of the date first
written above.



BORROWER:

SEITEL, INC.

By: /s/ Marcia Kendrick

Name: Marcia Kendrick

Title: Chief Financial Officer, Executive

Vice President, Secretary and

Treasurer

 

OLYMPIC SEISMIC LTD.

By: /s/ Jude Affonso

Name: Jude Affonso

Title: Senior Vice President of Finance and

Human Resources

WELLS FARGO CAPITAL FINANCE, LLC

, as U.S. Agent and as a U.S. Lender



By: /s/ William A. Williams

Name: William A. Williams

Title: Vice President

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

, as Canadian Agent and as Canadian Lender



By: /s/ Domenic Cosentino

Name: Domenic Cosentino

Title: Vice President

 

 

 

 

